

EMPLOYMENT CONTRACT

THIS EMPLOYMENT CONTRACT (this “Contract”) is made in Shanghai, People’s
Republic of China (“PRC”), on March 17, 2014, by and between:
Huyck Wangner (Shanghai) Trading Co., Ltd., with its registered address at Room
1508, 12th Floor, No. 596, Middle Longhua Road, Shanghai, P.R.China (the
“Company”), and
Paul Wern-Lirn Wang (Passport Number: 710714535), with residential address at
No. 150, 68 Nong, Zhifa Rd., Qingpu District, Shanghai, 201703, P.R.China.
(“You”).
In this Contract, the Company and you are referred to collectively as the
“Parties” and each individually as a “Party.”
1.    EMPLOYMENT TERM
1.1
The term of this Contract is five years, commencing from 10 March, 2014 (the
“Commencement Date”) to 9 March, 2019 (the “Expiration Date”). Three (3) months
before the expiration of this contract, either party could issue to the other
party a written request to extend this employment contract.  If the company
decides not to extend this employment contract, then the termination clause in
section 14.1 will apply.

1.2
Your probationary period shall be for a period of six (6) months commencing from
the Commencement Date (the “Probationary Period”). The Probationary Period is
included in your employment term.

2.    POSITION AND DUTIES
2.1
Your position in the Company is President of China - Xerium Technologies. You
agree to perform those job duties and functions of the position as set forth and
described in the attached Exhibit A. You further agree that the Company in its
discretion may reasonably change your job on a temporary or a permanent basis
pursuant to business requirements and your work performance.

2.2
You will perform all duties and services hereunder in good faith and to the best
of your ability. You agree to devote your working time, attention, and energies
to the business of the Company and to be available at all reasonable times to
perform such work as the Company may require.

2.3
Your working location is the Company in Shanghai. You agree to work at any other
place that the Company may designate within the PRC. You may also be required to
make business trips both inside and outside the PRC as required for the proper
performance of your duties.

3.
LABOR PROTECTION AND WORKING CONDITIONS




--------------------------------------------------------------------------------



3.1
According to the actual circumstances of the work done and the actual position
held by you, the Company shall provide you with a safe environment in accordance
with PRC laws and regulations.

4.
REPRESENTATIONS, WARRANTIES, AND UNDERTAKINGS

4.1
You hereby represent, warrant, and undertake the following:

(a)
that throughout the term of this Contract, your provision of services to the
Company under this Contract does not violate any contractual or statutory
obligations;

(b)
that as of the Commencement Date and throughout the term of this Contract, you
possess the governmental permits/registrations necessary to work at the Company
at its present location;

(c)
that as of the Commencement Date, you possess the professional qualifications,
licenses, and/or permits necessary to perform the job duties set out in this
Contract and that you will maintain such qualifications, licenses, and/or
permits throughout the term of this Contract;

(d)
that as of the Commencement Date, you are not bound by or subject to any court
order, agreement, arrangement, or undertaking, whether by contract or otherwise,
which in any way restricts or prohibits you from entering into this Contract or
performing your duties hereunder; and

(e)
that all information that you provided to the Company during the recruitment
period and thereafter, and throughout the term of this Contract, is true and
correct.

5.    COMPENSATION AND SOCIAL INSURANCE
5.1
Your annual salary is US$165,000 before withholding of applicable tax and your
individual portion of social insurance (or other) contributions (if applicable).
The Company may revise your base salary in case of change of your position.

5.2
The Company will provide you with the following allowances:

(i)
Annual housing allowance (for serviced apartment including rental, fees and
utilities) of US$110,000 per year during the term of this Contract.

(ii)
Standard expatriate medical plan coverage administered by Ambassador as provided
to US expatriates currently in China.

(iii)
Annual child education allowance for your two daughters upon presenting actual
school invoices (which currently is US$62,000 annually), until they graduate
from high school.

(iv)
A car and a driver, which will be arranged in accordance with company policy.




--------------------------------------------------------------------------------



5.3
You annual salary and annual housing allowance will be paid to your bank account
designated by you in twelve equal installments per year in RMB (converted at the
middle rate published by People's Bank of China on the 20th day of every month).
The payroll date for each month is the 5th day of the next month.

5.4
You are eligible to participate in the annual incentive plan of Xerium
Technologies, Inc. ("Xerium") at a target participation level of 50% of base
salary. During your first year, your incentive award will be pro-rated for 2014
based on your actual hire date. Please note that awards under the annual
incentive plan and their terms are subject to the approval and discretion of the
Compensation Committee of the Board of Directors of Xerium.

5.5
You are eligible to participate in the Long Term Incentive Program of Xerium at
50% of your base pay per year. During your first year, your incentive award will
be pro-rated for 2014 based on your actual hire date. Please note that awards
under the Long Term Incentive Program and their terms are subject to the
approval and discretion of the Compensation Committee of the Board of Directors
of Xerium.

5.6
In addition to other performance factors, in order to be eligible to receive the
above awards, you must be performing services for the Company on the date of the
awards payment. If you have not worked for the full award period, you may be
eligible for a pro-rated award according to the duration of your employment in
the award period. The Company reserves the right to vary, alter or discontinue
any incentive plan and/or the terms of participation in any incentive plan from
time to time with notice to you. The fact that an award is paid in one year is
no guarantee that awards will be paid in subsequent years.

5.7
If required by applicable national and local rules, the Company will enroll you
in various social insurance and benefit schemes in accordance therewith. The
Parties will make their respective contributions for social insurance and
welfare in accordance with the applicable national and local rules. The Company
is entitled to withhold the contribution payable by you from your monthly base
salary and pay it to the relevant governmental authorities in accordance with
PRC law.

5.8
In addition to statutory social insurance benefits, you will be eligible to
participate in any benefit plans that the Company establishes from time to time
for its employees in China, at such times as you qualify for them or, as the
case may be, as you are selected for participation in them. The Company reserves
the right to amend or discontinue such benefit plans in its sole discretion with
notice to you.

5.9
You will pay individual income tax in accordance with PRC law, the amount of
which the Company shall withhold from your monthly income.

6.
WORKING HOURS, STATUTORY HOLIDAYS AND ANNUAL LEAVE

6.1
Subject to the governmental approval as required by law, you are subject to a
non-fixed working hour system and your working hours are not restricted by the
normal office hours as may be prescribed in the employee handbook of the
Company.




--------------------------------------------------------------------------------



6.2
You understand that you will be entitled to the statutory holidays specified by
the PRC government.

6.3
Your annual leave entitlement is twenty (20) working days each full calendar
year and will be pro-rated during partial years of employment.

6.4
All annual leave taken by you will first satisfy any statutory entitlement to
annual leave before satisfying any additional annual leave entitlement.

6.5
Annual leave for each year may not be carried forward without the approval of
the Company and shall be taken at times approved by Company.

7.    SERVICE WORKS, INVENTIONS AND CREATIONS
7.1
The copyright, patent application right, patent or ownership of any ideas,
works, inventions, designs, devices, machines, masks, models, work in process,
deliverables, products, procedures, improvements, developments, drawings, notes,
documents, information and materials, creations, computer programs, know-how,
trade secrets and proprietary information (“Work Product”), which are made,
conceived or developed by you alone or in conjunction with others during the
term of this Contract and one (1) year after the Expiration Date, shall belong
to the Company so long as such Work Product is related to your duties or tasks
assigned by the Company or are made, conceived or developed by utilizing the
Company’s material and technical conditions such as funds, equipment,
technology, confidential or proprietary information. In addition, the provisions
of this Article shall be binding upon your successors and assigns.

8.    CONFIDENTIALITY
8.1
Without prior written consent from the Company, you shall not at any time during
the employment term or thereafter use for your own account or divulge to any
person, firm, or company (and shall at all times use your best efforts to
prevent the publication or disclosure of) any Confidential Information. For the
purposes of this Article, “Confidential Information” shall mean any and all
confidential or proprietary information concerning the business and affairs of
the Company and its affiliates, including, without limitation, personal data
regarding employees, secondees or any other individual’s personal data, data
files, manuals, photographs, graphs, drawings, price lists, program information,
financial data, market studies and strategies, business plans, and any other
information, however documented. Confidential Information also includes, without
limitation, any business secrets within the meaning of Article 10 of the PRC
Anti-Unfair Competition Law. Your confidentiality obligations will survive the
termination of your employment with the Company. Upon the Company’s demand, you
agree immediately to surrender to the Company all originals and copies of
documents, samples and all other items of whatever nature relating to any matter
aforesaid and all items of whatever description belonging to the Company. You
understand that Confidential Information does not include any of the foregoing
items which has become publicly known and made generally available through




--------------------------------------------------------------------------------



no wrongful act of you or of others who were under confidentiality obligations
as to the item or items involved.
8.2
You agree that you will not, during your employment with the Company, improperly
use or disclose any proprietary information or trade secrets of any former
employer or other person or entity and that you will not bring onto the
Company’s premises any unpublished document or proprietary information belonging
to any such employer, person or entity without written consent from such
employer, person or entity.

8.3
You recognize that the Company has received and in the future will receive from
third parties their confidential or proprietary information subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. You agree to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out your work for the Company consistent with the Company’s
agreement with such third party.

8.4
You understand and acknowledge that you are required to immediately disclose to
the Company, clearly, fully, in writing and in detail, any and all material
information that you learn about prospective customers, business partners, and
competitors of the Company.

9.    NON-SOLICITATION
9.1
For two (2) years after the termination of your employment, you will not
directly or indirectly (whether as owner, partner, employee/secondee or
otherwise) induce an employee, secondee, contractor or consultant of the Company
to terminate an employment/employment relationship (of whatever form) with the
Company, or solicit, hire, attempt to hire or employ any employee, secondee,
contractor or consultant of the Company.

10.    NON-BRIBERY
10.1
You will not give or promise any payment or gift of money or anything of value
to officials (including officers or the employees of a government or regulatory
agency, political parties and candidates, and the employees of state-owned
entities) with the intent to induce such officials to use their authority to
help you or the Company or any affiliated company for personal gain or for that
of the Company or an affiliated company. You further agree that you will not
demand or accept any payment or other benefit in money or in kind offered to you
or your family members from any person as an inducement or reward for any act or
forbearance or in connection with any matter or business transacted by or on
behalf of the Company.

11.    NON-COMPETITION
11.1
You agree that during the term of your employment and for two (2) years after
the date of termination of your employment at the Company (“Post Employment
Non-Compete Period”), you will not directly or indirectly (whether as owner,
partner, employee/secondee




--------------------------------------------------------------------------------



or otherwise) interfere with business relationships between the Company and any
customer or targeted customer, nor will you, directly or indirectly, for your
interests or the interests of any party other than the Company, engage in any
“Competing Business” in the PRC or hold a position in any entity that engages in
any Competing Business. “Competing Business” means any business competing with
the Company and its affiliated companies for market share, customers, or talent.
11.2
You hereby agree that the Company has the option in its sole discretion, whether
to require you to fulfill the non-compete obligations during the Post Employment
Non-Compete Period set forth in this Article 11. If and only if the Company
chooses to require you to fulfill the non-compete obligations during the Post
Employment Non-Compete Period set forth in Article 11, the Company shall pay you
for every twelve (12) months during the Post Employment Non-Compete Period an
amount equal to 30% (thirty percent) of your annual wages, or the minimum amount
required by the applicable laws in effect at the Expiration Date, whichever is
higher (“Non-Compete Compensation”). Your “annual wages” in this Article 11
means the total of the base salary and any bonus paid to you during the twelve
(12) months immediately preceding the Expiration Date.  

11.3
The Company will pay the Non-Compete Compensation to you in installments on a
monthly basis. If at the time of the Expiration Date, the applicable laws or
regulations require a different payment date or schedule, the Company will
comply with such laws or regulations and adjust the payment schedule
accordingly.

11.4
If you fail to comply with Section 11.1 above, in addition to repayment of all
the Non-Compete Compensation you have received, you will pay the Company
liquidated damages in the amount of three times your annual salary or as
otherwise permitted by law. If the liquidated damages cannot cover the loss that
the Company suffers as a result of your breach of Section 11.1, the Company may
claim further damages from you.

12.    WORK RULES
12.1
The Company reserves the right to monitor email, internet and computer usage or
perform background checks and/or drug tests. You are not allowed to move the
Company’s data to personal storage devices (for example, iPods, digital cameras,
external flash drives, portable hard drives, or any other non-Company equipment)
at any time, and doing so may result in discipline, including summary
termination of employment.

13.    PERSONAL INFORMATION
13.1
You consent to the processing by the Company of personal data of which you are
the subject. You agree that the data may be collected and held by the Company,
or be disclosed or transferred to other employees/secondees of the Company
(including if necessary to other affiliates of the Company outside the PRC) or
to any other person as may be reasonably necessary or as otherwise permitted by
PRC law.

14.    TERMINATION OF EMPLOYMENT



--------------------------------------------------------------------------------



14.1
The Company may terminate your employment with immediate effect under any
circumstances allowable by law and the terms of this Contract or any subsequent
amendments thereto. In the event that your employment is terminated by the
Company according to the PRC laws, in which case any statutory severance
compensation is required for such termination, the Company agrees to giving you
thirty (30) days’ prior written notice and pay to you twelve (12) months of your
monthly base salary as severance compensation (including any statutory severance
compensation, if it is required under PRC laws for such termination).

14.2
Both Parties may terminate your employment by giving thirty (30) days’ prior
written notice to the other Party, unless PRC law or this Contract provides
otherwise.

14.3
The Company may suspend your duties when you are subject to an investigation of
any disciplinary or legal matter, in which case the Company will pay the
appropriate compensation or living allowance in accordance with applicable laws
and regulations. If the investigation reveals that you have committed any
disciplinary or legal offence, the Company will be entitled to terminate your
employment.

14.4
The Company reserves the right to require you to not attend work and/or to not
undertake all or any of your duties at any time, including during any period of
notice.

14.5
On or before the termination of your employment with the Company, you shall
return to the Company all property and belongings of the Company, including such
items as mobile phones, laptop computers, documents, files, credit cards or keys
(as applicable). You acknowledge and agree that the failure to do so shall
entitle the Company to withhold payment of your final paycheck temporarily
and/or any other payable item or to deduct an amount equivalent to the cost of
such property from such payables.

14.6
You will not represent yourself or cause or allow yourself to be represented as
being in any way connected with the Company after the termination of your
employment.

14.7
In the event that your employment with the Company terminates, you hereby
consent to the notification to your new employer of your continuing rights and
obligations under this Contract. Further, you agree that you will provide your
prospective employers with notice of your obligations to the Company.

15.    LIABILITY FOR BREACH OF CONTRACT
15.1
In addition to the liquidated damages provided under this Contract or other
agreements between the Parties or as provided by applicable PRC law or
regulations, a Party shall compensate for the other Party’s direct loss as a
result of its breach of this Contract.

16.
GOVERNING LAW AND HANDLING OF LABOR DISPUTES



16.1
This Contract shall be interpreted and enforced in accordance with PRC law.




--------------------------------------------------------------------------------



16.2
The Company and you agree that we will first endeavor to reach an amicable
settlement of any labor dispute arising out of this Contract through mutual
negotiations. If the dispute is not resolved within thirty (30) days after the
commencement of negotiations, either Party may submit the labor dispute for
arbitration to the labor dispute arbitration commission with jurisdiction over
the matter. Any such proceeding shall be closed to the public.

17.    MISCELLANEOUS PROVISIONS
17.1
This Contract is executed in English languages in two (2) originals. Each Party
will hold one (1) executed original.

17.2
This Contract may be amended only by a written agreement signed by both Parties.

17.3
In the event that any term hereof conflicts with the rules and regulations of
the Company, this Contract will prevail. Any matters that have not been
addressed in this Contract will be handled in accordance with the rules and
regulations of the Company.

17.4
If any provision of this Contract is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Contract.

17.5
Failure or delay on the part of any Party to exercise any right or privilege
under this Contract shall not operate as a waiver of such right or privilege,
nor shall any partial exercise of any right or privilege preclude any further
exercise thereof. Any waiver by a Party at any time of a breach of any term or
provision of this Contract shall not be construed as a waiver by such Party of
any subsequent breach, its rights in such provision, or any of its other rights
hereunder.

17.6
Articles 8, 9 and 11 shall survive the termination of this Contract.

17.7
The headings contained in this Contract are for reference only and shall not be
deemed to be a part of this Contract or to affect the meaning or interpretation
hereof.

17.8
Any exhibit referred to in this Contract shall be incorporated herein and made a
part hereof.

17.9
This Contract supersedes any prior oral or written agreements between the
Parties relating to your employment with the Company.

17.10
You represent and warrant that you have read and understood all provisions of
this Contract and have had an opportunity to confer with anyone of your choosing
regarding the contents of this Contract.




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Contract as of the
date first above written.
Huyck Wangner (Shanghai) Trading Co., Ltd.
(Seal)
/s/ Michael Bly______________
Name: Michael Bly
Title: EVP of Global Human Resources
Date: 3/23/14
Employee:
/s/ Wern-Lirn Wang________
Name: Paul Wern-Lirn Wang
Passport Number: 710714535
Date:





--------------------------------------------------------------------------------



EMPLOYMENT CONTRACT

THIS EMPLOYMENT CONTRACT (this “Contract”) is made in Hong Kong, on March 17,
2014, by and between:
Xerium Asia Holding Limited. & c/o Tricor Services Limited, with its registered
address at Level 54 Hopewell Centre, 183 Queen’s Road East, Hong Kong (the
“Company”), and
Paul Wern-Lirn Wang (Passport Number: 710714535), with residential address at
No. 150, 68 Nong, Zhifa Rd., Qingpu District, Shanghai, 201703, P.R.China.
(“You”).
In this Contract, the Company and you are referred to collectively as the
“Parties” and each individually as a “Party.”
1.EMPLOYMENT TERM
1.1
The term of this Contract is five years, commencing from 10 March, 2014 (the
“Commencement Date”) to 9 March, 2019 (the “Expiration Date”). Three (3) months
before the expiration of this contract, either party could issue to the other
party a written request to extend this employment contract.  If the company
decides not to extend this employment contract, then the termination clause in
section 14.1 will apply.

1.2
Your probationary period shall be for a period of six (6) months commencing from
the Commencement Date (the “Probationary Period”). The Probationary Period is
included in your employment term.

2.POSITION AND DUTIES
2.1
Your position in the Company is President of Asia - Xerium Technologies. You
agree to perform those job duties and functions of the position as set forth and
described in the attached Exhibit A. You further agree that the Company in its
discretion may reasonably change your job on a temporary or a permanent basis
pursuant to business requirements and your work performance.

2.2
You will perform all duties and services hereunder in good faith and to the best
of your ability. You agree to devote your working time, attention, and energies
to the business of the Company and to be available at all reasonable times to
perform such work as the Company may require.

2.3
You may be required to make business trips in the Asia Pacific Region as
required for the proper performance of your duties.

3.
LABOR PROTECTION AND WORKING CONDITIONS




--------------------------------------------------------------------------------



3.1
According to the actual circumstances of the work done and the actual position
held by you, the Company shall provide you with a safe environment in accordance
with applicable laws and regulations.

4.
REPRESENTATIONS, WARRANTIES, AND UNDERTAKINGS

4.1
You hereby represent, warrant, and undertake the following:

(a)
that throughout the term of this Contract, your provision of services to the
Company under this Contract does not violate any contractual or statutory
obligations;

(b)
that as of the Commencement Date and throughout the term of this Contract, you
possess the governmental permits/registrations necessary to work and perform the
job duties set out in this Contract;

(c)
that as of the Commencement Date, you possess the professional qualifications,
licenses, and/or permits necessary to perform the job duties set out in this
Contract and that you will maintain such qualifications, licenses, and/or
permits throughout the term of this Contract;

(d)
that as of the Commencement Date, you are not bound by or subject to any court
order, agreement, arrangement, or undertaking, whether by contract or otherwise,
which in any way restricts or prohibits you from entering into this Contract or
performing your duties hereunder; and

(e)
that all information that you provided to the Company during the recruitment
period and thereafter, and throughout the term of this Contract, is true and
correct.

5.COMPENSATION AND SOCIAL INSURANCE
5.1
Your annual salary is US$135,000, inclusive of all taxes. The Company may revise
your base salary in case of change of your position.

5.2
You annual salary will be paid to your bank account designated by you in twelve
equal installments per year in US dollar currency.

5.3
You are eligible to participate in the annual incentive plan of Xerium
Technologies, Inc. ("Xerium") at a target participation level of 50% of base
salary. During your first year, your incentive award will be pro-rated for 2014
based on your actual hire date. Please note that awards under the annual
incentive plan and their terms are subject to the approval and discretion of the
Compensation Committee of the Board of Directors of Xerium.

5.4
You are eligible to participate in the Long Term Incentive Program of Xerium at
50% of your base pay per year. During your first year, your incentive award will
be pro-rated for 2014 based on your actual hire date. Please note that awards
under the Long Term Incentive Program and their terms are subject to the
approval and discretion of the Compensation Committee of the Board of Directors
of Xerium.




--------------------------------------------------------------------------------



5.5
In addition to other performance factors, in order to be eligible to receive the
above awards, you must be performing services for the Company on the date of the
awards payment. If you have not worked for the full award period, you may be
eligible for a pro-rated award according to the duration of your employment in
the award period. The Company reserves the right to vary, alter or discontinue
any incentive plan and/or the terms of participation in any incentive plan from
time to time with notice to you. The fact that an award is paid in one year is
no guarantee that awards will be paid in subsequent years.

5.6
In addition, you will be eligible to participate in any benefit plans that the
Company establishes from time to time for its employees, at such times as you
qualify for them or, as the case may be, as you are selected for participation
in them. The Company reserves the right to amend or discontinue such benefit
plans in its sole discretion with notice to you.

5.7
You will be solely responsible for payment of individual salaries tax.

6.SERVICE WORKS, INVENTIONS AND CREATIONS
6.1
The copyright, patent application right, patent or ownership of any ideas,
works, inventions, designs, devices, machines, masks, models, work in process,
deliverables, products, procedures, improvements, developments, drawings, notes,
documents, information and materials, creations, computer programs, know-how,
trade secrets and proprietary information (“Work Product”), which are made,
conceived or developed by you alone or in conjunction with others during the
term of this Contract and one (1) year after the Expiration Date, shall belong
to the Company so long as such Work Product is related to your duties or tasks
assigned by the Company or are made, conceived or developed by utilizing the
Company’s material and technical conditions such as funds, equipment,
technology, confidential or proprietary information. In addition, the provisions
of this Article shall be binding upon your successors and assigns.

7.CONFIDENTIALITY
7.1
Without prior written consent from the Company, you shall not at any time during
the employment term or thereafter use for your own account or divulge to any
person, firm, or company (and shall at all times use your best efforts to
prevent the publication or disclosure of) any Confidential Information. For the
purposes of this Article, “Confidential Information” shall mean any and all
confidential or proprietary information concerning the business and affairs of
the Company and its affiliates, including, without limitation, personal data
regarding employees, secondees or any other individual’s personal data, data
files, manuals, photographs, graphs, drawings, price lists, program information,
financial data, market studies and strategies, business plans, and any other
information, however documented. Confidential Information also includes, without
limitation, any business and/or trade secrets under Hong Kong law. Your
confidentiality obligations will survive the termination of your employment with
the Company. Upon the Company’s demand, you agree immediately to surrender to
the Company all originals and copies of documents,




--------------------------------------------------------------------------------



samples and all other items of whatever nature relating to any matter aforesaid
and all items of whatever description belonging to the Company. You understand
that Confidential Information does not include any of the foregoing items which
has become publicly known and made generally available through no wrongful act
of you or of others who were under confidentiality obligations as to the item or
items involved.
7.2
You agree that you will not, during your employment with the Company, improperly
use or disclose any proprietary information or trade secrets of any former
employer or other person or entity and that you will not bring onto the
Company’s premises any unpublished document or proprietary information belonging
to any such employer, person or entity without written consent from such
employer, person or entity.

7.3
You recognize that the Company has received and in the future will receive from
third parties their confidential or proprietary information subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. You agree to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out your work for the Company consistent with the Company’s
agreement with such third party.

7.4
You understand and acknowledge that you are required to immediately disclose to
the Company, clearly, fully, in writing and in detail, any and all material
information that you learn about prospective customers, business partners and
competitors of the Company.

8.NON-SOLICITATION
8.1
For two (2) years after the termination of your employment, you will not
directly or indirectly (whether as owner, partner, employee/secondee or
otherwise) induce an employee, secondee, contractor or consultant of the Company
with whom you have or had business dealings within the period of two (2) years
prior to the date of termination of your employment at the Company to terminate
an employment/employment relationship (of whatever form) with the Company, or
solicit, hire, attempt to hire or employ any such employee, secondee, contractor
or consultant of the Company.

9.NON-BRIBERY
9.1
You will not give or promise any payment or gift of money or anything of value
to officials (including officers or the employees of a government or regulatory
agency, political parties and candidates, and the employees of state-owned
entities) with the intent to induce such officials to use their authority to
help you or the Company or any affiliated company for personal gain or for that
of the Company or an affiliated company. You further agree that you will not
demand or accept any payment or other benefit in money or in kind offered to you
or your family members from any person as an inducement or reward for any act or
forbearance or in connection with any matter or business transacted by or on
behalf of the Company. The foregoing shall be without prejudice to your general
obligation to comply with all applicable anti-bribery laws.




--------------------------------------------------------------------------------



10.NON-COMPETITION
10.1
You agree that during the term of your employment and for two (2) years after
the date of termination of your employment at the Company (“Post Employment
Non-Compete Period”), you will not directly or indirectly (whether as owner,
partner, employee/secondee or otherwise) interfere with business relationships
between the Company and any customer or targeted customer, nor will you,
directly or indirectly, for your interests or the interests of any party other
than the Company, engage in any “Competing Business” in the Asia Pacific region.
“Competing Business” means any business competing with the Company and its
affiliated companies for market share, customers, or talent.

10.2
If you fail to comply with Section 10.1 above, you will pay the Company
liquidated damages in the amount of three times your annual salary or as
otherwise permitted by law. If the liquidated damages cannot cover the loss that
the Company suffers as a result of your breach of Section 10.1, the Company may
claim further damages from you.

11.WORK RULES
11.1
The Company reserves the right to monitor email, internet and computer usage or
perform background checks and/or drug tests. You are not allowed to move the
Company’s data to personal storage devices (for example, iPods, digital cameras,
external flash drives, portable hard drives, or any other non-Company equipment)
at any time, and doing so may result in discipline, including summary
termination of employment.

12.PERSONAL INFORMATION
12.1
You consent to the processing by the Company of personal data of which you are
the subject for the purpose of human resources management, including without
limitation recruitment, appointment, benefits, termination, performance
appraisal and discipline. You agree that the data may be collected and held by
the Company, or be disclosed or transferred to other employees/secondees of the
Company (including if necessary to other affiliates of the Company outside Hong
Kong) or to any other person as may be reasonably necessary or as otherwise
permitted by Hong Kong law.

13.TERMINATION OF EMPLOYMENT
13.1
The Company may terminate your employment with thirty (30) days’ notice or
payment in lieu under any circumstances allowable by law and the terms of this
Contract or any subsequent amendments thereto.

13.2
Both Parties may terminate your employment by giving thirty (30) days’ prior
written notice to the other Party.

13.3
In the event that your employment is terminated by the Company, save where such
termination is for cause, the Company agrees to pay to you twelve (12) months of
your monthly base salary as compensation (which shall be inclusive of any
statutory severance




--------------------------------------------------------------------------------



and/or redundancy payment, long service payment and all termination payments to
which you are or may be entitled under all applicable laws in connection with
such termination).
13.4
The Company may suspend your duties when you are subject to an investigation of
any disciplinary or legal matter, in which case the Company will pay the
appropriate compensation or living allowance in accordance with applicable laws
and regulations. If the investigation reveals that you have committed any
disciplinary or legal offence, the Company will be entitled to terminate your
employment.

13.5
The Company reserves the right to require you to not attend work and/or to not
undertake all or any of your duties at any time, including during any period of
notice.

13.6
On or before the termination of your employment with the Company, you shall
return to the Company all property and belongings of the Company, including such
items as mobile phones, laptop computers, documents, files, credit cards or keys
(as applicable). You acknowledge and agree that the failure to do so shall
entitle the Company to withhold payment of your final paycheck temporarily
and/or any other payable item or to deduct an amount equivalent to the cost of
such property from such payables.

13.7
You will not represent yourself or cause or allow yourself to be represented as
being in any way connected with the Company after the termination of your
employment.

13.8
In the event that your employment with the Company terminates, you hereby
consent to the notification to your new employer of your continuing rights and
obligations under this Contract. Further, you agree that you will provide your
prospective employers with notice of your obligations to the Company.

14.LIABILITY FOR BREACH OF CONTRACT
14.1
In addition to the liquidated damages provided under this Contract or other
agreements between the Parties or as provided by applicable laws or regulations,
a Party shall compensate for the other Party’s direct loss as a result of its
breach of this Contract.

15.
GOVERNING LAW AND HANDLING OF LABOR DISPUTES



15.1
This Contract shall be governed by Hong Kong law.

15.2
The Company and you agree that we will first endeavor to reach an amicable
settlement of any labor dispute arising out of this Contract through mutual
negotiations. If the dispute is not resolved within thirty (30) days after the
commencement of negotiations, either Party may submit the labor dispute for
determination by the courts of Hong Kong.

16.MISCELLANEOUS PROVISIONS
16.1
This Contract is executed in English language in two (2) originals. Each Party
will hold one (1) executed original.




--------------------------------------------------------------------------------



16.2
This Contract may be amended only by a written agreement signed by both Parties.

16.3
In the event that any term hereof conflicts with the rules and regulations of
the Company, this Contract will prevail. Any matters that have not been
addressed in this Contract will be handled in accordance with the rules and
regulations of the Company.

16.4
If any provision of this Contract is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Contract.

16.5
Failure or delay on the part of any Party to exercise any right or privilege
under this Contract shall not operate as a waiver of such right or privilege,
nor shall any partial exercise of any right or privilege preclude any further
exercise thereof. Any waiver by a Party at any time of a breach of any term or
provision of this Contract shall not be construed as a waiver by such Party of
any subsequent breach, its rights in such provision, or any of its other rights
hereunder.

16.6
Articles 7,8 and 10 shall survive the termination of this Contract.

16.7
The headings contained in this Contract are for reference only and shall not be
deemed to be a part of this Contract or to affect the meaning or interpretation
hereof.

16.8
Any exhibit referred to in this Contract shall be incorporated herein and made a
part hereof.

16.9
This Contract supersedes any prior oral or written agreements between the
Parties relating to your employment with the Company.

16.10
You represent and warrant that you have read and understood all provisions of
this Contract and have had an opportunity to confer with anyone of your choosing
regarding the contents of this Contract.




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Contract as of the
date first above written.
[Xerium]
(Seal)
/s/ Michael Bly____________
Name: Michael Bly
Title: EVP of Global Human Resources
Date: 3/18/14
Employee:
/s/ Wern-Lirn Wang_______
Name: Paul Wern-Lirn Wang
Passport Number: 710714535
Date:



